The United States of America (Seal of the United States of America) CERTIFICATE OFREGISTRATION PRINCIPAL REGISTER The Mark shown in this certificate has been registered in the United States Patent and Trademark Office to the named registrant. The records of the United States Patent and Trademark Office show that an application for registration of the Mark shown in this Certificate was filed in the Office; that the application was examined and determined to be in compliance with the requirements of the law and with the regulations prescribed by the Director of the United States Patent and Trademark Office; and that the Applicant is entitled to Registration of the Mark under the Trademark Act of 1946, as Amended. A copy of the Mark and pertinent data from the-application are part of this certificate. To avoid CANCELLATION of the registration, the owner of the registration must submit a declaration of continued use or excusable non-use between the fifth and sixth years after the registration date. (See next page for more information.) Assuming such a declaration is properly filed, the registration will remain in force for ten (10) years, unless terminated by an order of the Commissioner for Trademarks or a federal court. (See next page for information on maintenance requirements for successive ten-year periods.) Seal United States Patient and Trademark Office Department of Commerce /s/ Signature Director of the United States Patent and Trademark Office Int. Cl.: 29 Prior U.S. Cl.: 46 Reg. No. 3,424,563 United States Patent and Trademark OfficeRegistered May 6, 2008 TRADEMARK PRINCIPAL REGISTER Active X ACTIVE HEALTH FOODS, INC. (CALIFORNIA THE MARK CONSISTS OF STANDARD CHAR- CORPORATION)ACTERS WITHOUT CLAIM TO ANY PARTICULAR 6, SUITE 403FONT, STYLE, SIZE, OR COLOR. RIVERSIDE, CA 92506 NO CLAIM IS MADE TO THE EXCLUSIVE FOR: NUT BASED ORGANIC FOOD BAR ALSO RIGHT TO USE “ACTIVE”, APART FROM THE CONTAINING OATS, SEEDS, AND/ OR BERRIES, MARK AS SHOWN. IN CLASS 29 (U.S. CL. 46). SN 78-878,398, FILED 5-7-2006 FIRST USE 9-1-2006; IN COMMERCE 9-1-2006.CHRISTIE B. KING, EXAMINING ATTORNEY
